Title: To Thomas Jefferson from Thomas Leiper, 30 May 1792
From: Leiper, Thomas
To: Jefferson, Thomas


          
            Sir
            Phila. May 30th. 1792
          
          I have examined the Tobo. again in company with Mr. Strawbridge. He is of the opinion it is 5/ pr. Ct. damaged by cutting and the mixture of Grown Leaves. I could wish for your own satisfaction you could make it convenient to see it in its cut state that you may judge of the damage yourself. As this Tobacco has been imported for me I would take it at 33/9 pr. Ct. but if you are of the opinion you can procure as much or more I could wish you would take it and dispose of it for I  would much rather not have it in the State it is in. Should you take the Tobacco it may be some time before you can find a market for it. In that case you may look in a disappointment in the payment you are to make the 15th. of June. This shall be settled as was formerly agreed to have my note for 1000 Dollars and I will take yours for the same sum and you shall have the money the same as if I had the Tobacco and before these notes can become due there is no doubt but the Tobacco will sell. I could wish to have your opinion what you intend to do. I am Sir Your most Obedient St.,
          
            Thomas Leiper
          
        